DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 and 13-14 are currently pendingClaims 10-12 are currently withdrawn from consideration
Claims 1-9 and 13-14 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 07/16/2019, 08/26/2020, and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 and 13-14 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 states “the filter element from the housing.” and instead should state “the filter element to the housing.” for further clarity.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 1 states “the gel seal” and instead should state “the circumferential gel seal” to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 1 states “the cutter is comprises” and instead should state “the circumferential cutter comprises” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “the covering element comprises” and instead should state “the circumferential cover element comprises” to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 3 states “the further filter element” and instead should state “the at least one further filter element” to maintain consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 3 states “the further filter element” and instead should state “the at least one further filter element” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a filter material configured to” on lines 2-3 of claim 1, “a housing configured to” on line 4 of claim 1, “a circumferential cover element configured to” on line 3 of claim 3, “a filter material configured to” on line 3 of claim 8, “the further circumferential gel seal being configured to” on line 6 of claim 8, “a filter material configured to” on line 3 of claim 9, and “each circumferential gel seal being configured to” on line 6 of claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the filter pack” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 13-14 are also rejected since these claims depend on claim 4.
Claim 6 recites the limitation "the circumferential gel channel” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "between the first and the” on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "configured to seal a respective filter element” on lines 6-7.  It is unclear whether Applicant is referring to the same respective filter element as recited on line 5 of claim 9, or a different respective filter element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cighetti et al. (EP 2149405 A1) (hereinafter “Cig”) in view of Styles (U.S. 2009/0056293 A1).

Regarding Claim 1:
Cig teaches a filter arrangement (see FIGS. 1-2) (see paragraphs 1-2), comprising:
a filter element in a first filter stage (see FIG. 1, a filter 3), the filter element configured to filter an air stream (see FIG. 1, a filter 3) (see paragraphs 2 and 12);
a housing configured to receive the filter element (see FIG. 1, a hood 1) (see paragraphs 3 and 12); and
a circumferential gel seal (see FIGS. 1-2, a gel bed 9) arranged between the filter element and the housing in order to seal the filter element from the housing (see paragraphs 6-8 and 12).
Cig does not explicitly teach a filter element having a filter material.  
Styles further teaches a pleated filter element having a filter material configured to filter an air stream (see Styles paragraphs 13-14).
Cig and Styles are analogous inventions in the art of teaching an air filtration system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter element of Cig with the pleated filter element further including a filter material of Styles to achieve the same desirable result of filtering an air stream (see Styles paragraphs 13-14).




Regarding Claim 2:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 1, wherein Cig further teaches the gel seal has a gel channel (see Cig FIG. 2, edge 6) (see Cig paragraph 12).

Regarding Claim 3:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 2, wherein Cig further teaches the filter arrangement has a circumferential cutter, which dips into the gel channel (see Cig FIG. 2, bottom end of edge 7) (see Cig paragraph 12), and
wherein the filter arrangement has a circumferential cover element configured to cover the gel channel on a raw gas side of the filter arrangement (see Cig FIGS. 1-2, a cover 2) (see Cig paragraph 12).

Regarding Claim 4:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 3, wherein Cig further teaches the cutter comprises an end pleat of the filter material, and/or an edge strip fastened to the filter pack, and/or a bar protruding from a filter frame, and/or a bar protruding from the housing (Examiner’s note:  this claim limitation is in an alternative form) (see Cig FIG. 2, a retaining means 4 (pin) and/or a retaining means 5 (bar)) (see Cig paragraph 12).



Regarding Claim 5:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 4, wherein Cig further teaches the covering element comprises a strip-shaped flap at the end pleat of the filter material, and/or a strip-shaped flap on the edge strip fastened to the filter pack, and/or the filter frame for holding the filter element, and/or a sealing element attached to the filter element, and/or the housing (Examiner’s note:  this claim limitation is in an alternative form) (see Cig FIG. 2, a retaining means 4 (pin) and/or a retaining means 5 (bar)) (see Cig FIGS. 1-2, a gel bed 9) (see Cig paragraph 12).

Regarding Claim 6:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 2, wherein Cig further teaches the circumferential gel channel is attached to the filter element or to the housing (see Cig FIGS. 1-2, a gel bed 9) (see Cig paragraphs 6-8 and 12).

Regarding Claim 7:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 1, wherein Styles further teaches the filter material comprises a pleated filter pack (see Styles paragraphs 13-14).
Cig and Styles are analogous inventions in the art of teaching an air filtration system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the filter element of Cig with the pleated filter element further including a filter material of Styles to achieve the same desirable result of filtering an air stream (see Styles paragraphs 13-14).

Regarding Claim 8:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 1, further comprising at least one further filter element in a further filter stage (see Cig FIGS. 1-2) (see Cig paragraphs 1-2),
wherein the further filter element has a filter material configured to filter the air stream, and
wherein, between the first and the at least one further filter element, a further circumferential gel seal is arranged, the further circumferential gel seal being configured to seal the filter elements from one another (Examiner’s note:  this claim limitation is merely having multiple filter stages within the filter arrangement, which would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to duplicate the filter arrangement including the structural components, see MPEP 2144.04 VI B Duplication of Parts) (see Cig FIGS. 1-2) (see Cig paragraphs 1-2).

Regarding Claim 9:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 1, further comprising at least one further filter element in a further filter stage,
wherein the further filter element has a filter material configured to filter the air stream, and
wherein, between a respective filter element and the housing, a circumferential gel seal is, in each case, arranged, each circumferential gel seal being configured to seal a respective filter element from the housing (Examiner’s note:  this claim limitation is merely having multiple filter stages within the filter arrangement, which would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to duplicate the filter arrangement including the structural components, see MPEP 2144.04 VI B Duplication of Parts) (see Cig FIGS. 1-2) (see Cig paragraphs 1-2).

Regarding Claim 13:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 4, wherein Cig further teaches the edge strip is glued to the filter pack (see Cig FIG. 2, a retaining means 4 (pin) and/or a retaining means 5 (bar)) (see Cig FIGS. 1-2, a gel bed 9) (see Cig paragraph 12).

Regarding Claim 14:
The combination of Cig in view of Styles teaches the filter arrangement according to claim 5, wherein Cig further teaches the edge strip is glued to the filter pack (see Cig FIG. 2, a retaining means 4 (pin) and/or a retaining means 5 (bar)) (see Cig FIGS. 1-2, a gel bed 9) (see Cig paragraph 12).

Other References Considered
Decker et al. (U.S. 5,279,632) teaches a planar clean room ceiling structure.

Starr (U.S. 5,865,674) teaches a flush lighting system for cleanroom.

Gabrielson (WO 91/19898) teaches a filter and process for manufacturing a filter.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773